DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/16/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Shiau et al. (US 2010/0213423, “Shiau”) in view of Terashita et al. (US 2011/0007254, “Terashita”) in view of Hsu (US 2015/0232665, “Hsu”), do not disclose or suggest: the liquid crystal aligning agent of claim 1. 	The closest prior art of record, Shiau, teaches an alignment agent or material comprising a polyimide or polyamic acid reading on Chemical Formula 1 of claim 1 (see [0045], [0046], describing the polyimide version of the polyamic acid and reacted with an amine, and thus having a structure reading on Chemical Formula 1, see [0021], [0022]). Shiau additionally teaches a light stabilizer reading on Chemical Formula 3 (e.g., [0020], [0021]).	Shiau fails to specifically teach that the amine compound reads on the presently claimed Chemical Formula 4.  While secondary reference, Hsu teaches a diamine composition for use with a polyamic acid or polyimide (that is, to be reacted with a tetracarboxylic dianhydride component) (see [0012], [0013], [0042], [0043]), Applicant persuasively argues that this compound is different than the one claimed. Please see Applicant’s persuasive remarks of 8/19/21 and the Affidavit of 8/19/21, providing testing data showing the superior properties of the presently claimed diamine compound. Because the presently claimed diamine compound is not known in the art to be used in combination with the polyamic acid as presently claimed, it would not have been obvious to the ordinarily skilled artisan at the time of filing to have modified Shiau with its inclusion. Therefore one of ordinary skill in the art at the time of the invention would not have found the presently claimed invention obvious at the time of filing..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782